Citation Nr: 0614688	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-32 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the October 1968 rating decision that assigned an 
initial disability rating of 30 percent for residuals of 
shell fragment wound of the left thigh with a fractured left 
femur and nerve involvement contains clear and unmistakable 
error.

2.  Entitlement to a disability rating greater than 30 
percent for residuals of shell fragment wound of the left 
thigh with fractured left femur.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from December 1964 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the service-connected left thigh 
disability originally included consideration of nerve 
involvement.  However, in a July 2004 rating decision, the RO 
granted a separate disability rating for anterior crural 
nerve damage, as well as a separate disability rating for 
oblique scar of the left lower extremity, effective from the 
date of the underlying May 2001 claim for an increase.  The 
veteran has not disagreed with that rating decision.  
Therefore, the current claim for an increase before the Board 
is as stated above.      


FINDINGS OF FACT

1.  In an October 1968 rating decision, the RO granted 
service connection for residuals of shell fragment wound of 
the left thigh with a fractured left femur and nerve 
involvement and assigned an initial disability rating of 30 
percent by analogy to Diagnostic Codes 5255 and 8526; the 
veteran received notice of the decision but did not initiate 
an appeal.  

2.  The veteran essentially alleges that the evidence of 
record at the time of the October 1968 rating decision more 
appropriately warranted evaluation under Diagnostic Code 5314 
and an initial disability rating of 40 percent.  

3.  There is no evidence of false joint or nonunion of the 
left femur fracture; the veteran is able to ambulate without 
the aid of any assistive device.    



CONCLUSIONS OF LAW

1.  The October 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2005).

2.  The veteran has not raised a valid claim of clear and 
unmistakable error in the October 1968 rating decision.  
38 C.F.R. § 3.105(a) (2005).  

3.  The criteria for a disability rating greater than 30 
percent for residuals of shell fragment wound of the left 
thigh with fractured left femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5255 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2005).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

The veteran alleges clear and unmistakable error in the 
October 1968 rating decision that assigned an initial 30 
percent disability rating for residuals of shell fragment 
wound of the left thigh with a fractured left femur and nerve 
involvement by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5255, impairment of the femur, and 38 C.F.R. § 4.124a, 
Code 8526, paralysis of the anterior crural nerve (femoral).  
He argues that the evidence supported analysis under 
38 C.F.R. § 4.73, Code 5314, injury to Muscle Group XIV, 
anterior thigh group, and an award of a 
40 percent rating for severe muscle disability.

In support of this claim, the veteran discusses in detail the 
findings from examinations conducted in March and September 
1968, which were considered by the RO at the time of the 
October 1968 rating decision.  He argues that those findings 
clearly and unmistakably support the application of Code 5314 
and an award of a 40 percent evaluation.  

Although it appears that the veteran attempts to argue that 
the RO improperly applied the law, the Board finds that this 
argument constitutes no more than disagreement with the 
manner in which the RO evaluated the evidence at the time.  
As discussed above, such a contention does not amount to a 
valid claim of clear and unmistakable error.  Baldwin, 13 
Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  There being no other allegation of error 
of fact or law, the Board finds that the appeal must be 
denied.

It is important for the veteran to understand that even if 
the Board found this was a valid claim of CUE, the claim 
would be denied, for as stated by the U.S. Court of Appeals 
for Veterans Claims (Court), a disagreement with how the RO 
evaluated the facts so many years ago is inadequate to raise 
the claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  The Board finds that the evidence 
before the RO at the time of the rating decision, 1968, 
nearly 30 years ago, particularly the VA examinations, 
reasonably supports the decision, and that the decision 
reached was consistent with the extant governing legal 
authority.  In any event, the evidence does not undebatably 
support the veteran's position, clearly providing the basis 
to find no CUE.

Increased Disability Rating for Residuals of Shell Fragment 
Wound of the Left Thigh with Fractured Left Femur

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated the residuals of shell fragment wound of 
the left thigh with fractured left femur as 30 percent 
disabling by analogy to Code 5255, impairment of the femur.  
38 C.F.R. § 4.71a.  

The veteran has argued that the disability should be rated 
under Code 5314, injury to Muscle Group XIV.  38 C.F.R. § 
4.73.  This muscle group, which consists of the anterior 
thigh group, involves function of the knee and hip.  The next 
rating higher than 30 percent is 40 percent, which is awarded 
when there is severe disability of Muscle Group XIV.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

"Severe" muscle disability occurs when there was a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.  

Initially, the Board finds that the disability is best 
evaluated under Code 5255.  Specifically, as noted by the RO 
in its July 2004 supplemental statement of the case, the 
veteran has been awarded separate disability ratings for left 
lower extremity anterior crural nerve damage, rated as 20 
percent disabling, and for a left lower extremity oblique 
scar, rated as 10 percent disabling.  Because the rating 
criteria for "severe" disability under Code 5314 
contemplate disability from neurologic impairment and 
scarring from muscle injury, an award under Code 5314 would 
essentially preclude those separate evaluations, providing 
the veteran with less compensation.  See 38 C.F.R. § 4.14 
(rating the same disability under various diagnoses is to be 
avoided).  Thus, it is to the veteran's advantage to retain 
the separate evaluations assigned.  See 38 C.F.R. § 4.25 
(combined ratings).  

Moreover, the Board finds that the rating criteria for Code 
5255, in conjunction with other applicable regulatory 
provisions, adequately contemplate the remaining disability 
involved in the veteran's shell fragment wound to the left 
thigh with fractured femur.  Therefore, the Board will 
evaluate the disability under Code 5255.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence). 

Under Code 5255, the next higher rating, 60 percent, is 
assigned when there is fracture of the surgical neck of the 
femur with false joint or if there is fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, and weightbearing preserved with the aid of a brace.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Although it is unclear whether Code 5255 contemplates 
evaluation of a disability based on limitation of motion, the 
Board will consider functional loss in its assessment of the 
disability.  However, the Board notes that the veteran has 
been awarded service-connected compensation for arthritis of 
the left hip and left knee as secondary to the left thigh 
disability, the evaluation for which is based on limitation 
of motion of each joint.  See 38 C.F.R. § 4.71a, Codes 5003 
and 5010.  Therefore, the Board may not consider any 
limitation of motion and associated disability from the left 
hip or left knee in evaluating the severity of the underlying 
left thigh disability.  See 38 C.F.R. § 4.14, supra.  

X-rays taken in connection with the February 2004 and June 
2005 VA examinations confirmed the presence of healed left 
midshaft femur fracture with bayonet apposition and six 
degrees of valgus deformity.  Physical examination 
demonstrated a three centimeter shortening of the left lower 
extremity.  There was no evidence of false joint or nonunion 
of the fracture.  The VA examiner indicated that the veteran 
was able to ambulate without the aid of any assistive device.  
The examination, overall, are found to provide evidence 
against this claim.  

Based on this evidence, the Board cannot conclude that the 
overall disability picture more closely approximates the 
criteria for a 60 percent rating under Code 5255.  38 C.F.R. 
§ 4.7.  

The Board observes that other objective findings included 
some loss of muscle mass with associated quadriceps weakness, 
assessed at 4/5, with leg extension.  Subjectively, the 
veteran complains of pain at the fracture site that worsened 
with long periods of standing or walking.  On examination, 
the veteran reported increased left lower extremity pain with 
brief, slow walking on a treadmill, although the June 2005 
examination report stated that the pain was predominantly in 
the left knee, as well as in the low back.  Taking this 
evidence into consideration, the Board does not find 
functional loss associated with the residuals of shell 
fragment wound of the left thigh with fractured left femur 
that is so significant as to warrant any additional 
disability compensation. 

It is important to note that this finding clearly also does 
not support the veteran's CUE claim.         
               
Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  There is no evidence of 
hospitalization associated with the left thigh disability.  
Although the veteran has described missing days from work due 
to the disability, there is no indication that the veteran is 
unable to work or is otherwise markedly impaired in 
employment due solely to the left thigh disability.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for residuals of shell fragment wound of the left 
thigh with fractured left femur.  38 C.F.R. § 4.3.  The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

With respect to the portion of the decision that addresses 
clear and unmistakable error, the Board emphasizes that the 
duties to notify and assist discussed below are not 
applicable to such claims.  See Parker v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).

With respect to the claim for an increased disability rating, 
review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in March 2005, as well 
as information provided in the July 2004 and July 2005 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the October 
2003 statement of the case and July 2005 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Although the March 2005 notice letter does not 
predate the rating decision on appeal, it specifically asks 
the veteran to provide any evidence in his possession that 
pertains to the appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Thus, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the timing of the notice to the veteran, the 
Board observes that the RO did readjudicate the claim after 
providing this notice.  Moreover, neither the veteran nor his 
representative has alleged any prejudice to the veteran in 
the timing of the notice.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, as 
well as basic information concerning the effective date of 
any award based on his current claim.  To the extent 
effective date notice is insufficient, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  Specifically, as the 
Board has concluded above that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate effective date to be assigned is rendered 
moot.  In light of the above, harmless error is found. 

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records and relevant medical 
examinations.  The veteran has not identified or authorized 
VA to obtain any private medical evidence.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A. 


ORDER

As there is no clear and unmistakable error in the October 
1968 rating decision that assigned an initial disability 
rating of 30 percent for residuals of shell fragment wound of 
the left thigh with fractured left femur and nerve 
involvement, the appeal is denied.  

A disability rating greater than 30 percent for residuals of 
shell fragment wound of the left thigh with fractured left 
femur is denied.     


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


